DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 includes new limitations that state: “a set of electric actuators operable between a first and second mode; and a controller communicatively coupled to the electric actuators and configured to control the actuators between the first and second modes to control drive mechanism operation.”
The specification does not provide sufficient written description regarding which elements constitute the set of electric actuators. Furthermore, the specification does not provide sufficient explanation regarding how each of these respective electric actuators is controlled by the controller between first and second modes to control the drive mechanism operation. The subsequent dependent claims list several different components that are part of the set of electric actuators but this is not explicitly disclosed in the specification and therefore all these limitations can be considered new matter. In order to overcome these issues, it is recommended that the specification also be amended to include a section that clearly specifies what the different electric actuators are and how they are controlled in different modes (or cite the specific relevant sections of the original specification that support these limitations). 
Claim 7 mentions a rechargeable battery. There is no mention in the specification regarding whether the cited battery is rechargeable. 
Claim 8 states that the set of electric actuators comprises a clutch. The specification does not provide sufficient written description regarding whether this clutch is operated electrically or mechanically. There is no mention regarding whether this clutch is electric and therefore an electric actuator. 
Claim 10 discloses: the set of electric actuators comprise a valve connected between the reciprocating pump and a fluid sink, wherein the controller is further configured to selectively actuate the valve based on a parameter of the reciprocating pump. The specification mentions controllable valves but does not discuss in any detail the control regime for these valves. Furthermore, there is no clear discussion in the specification regarding the claimed positioning of this claimed valve. Additionally, there 
Claims 11-12 and 14 each mention “a braking torque” wherein the specification does not mention anything about braking. It is not known how this braking torque should be interpreted in light of the specification. 
Claim 13 discloses: the set of electric actuators comprises an electric generator configured to operate in a regenerative mode. Firstly, the specification mentions that the torque regulating mechanism can operate as a dynamo but does not mention anything about a regenerative mode. Secondly, there is no disclosure regarding how this electric generator performs in the two modes mentioned in claim 1. 
Claim 14 discloses: in the first mode, the electric motor is further configured to apply an active stabilizing torque opposite the braking torque. There is no mention in the original specification regarding active stabilizing torque opposite to the braking torque. 
Due to the reasons mentioned above, the claims appear to have several limitations that result in new matter situations. The applicant is requested to amend the claims to more clearly correlate to the original specification or provide a clear written mapping to each added limitation in the original specification or amend the specification to more clearly explain the newly added limitations. The remaining dependent claims are also rejected by virtue of their dependence on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned 112(a) paragraph rejections also make all the claims mentioned above unclear under 112(b) for similar reasons. The applicant is advised to amend the claims to obviate these rejections in the same manner as discussed above. 
Please note that no prior art rejections are being provided for these claims since the proper scope of these claims cannot be fully ascertained at this time. Also for now, a lack of prior art rejections for these claims should not be construed as an indication of allowable subject matter. Any attempt to overcome this rejection would most likely result in a change of scope of these claims, which would in turn require further search and/or consideration.
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 12/08/2021, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) and non-statutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 112(a) and 112(b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746